Citation Nr: 1343295	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  02-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of myofascial pain syndrome of the cervical spine; degenerative disc disease (DDD), postoperative discectomy and fusion at C5-6, with left arm tingling, headaches and left flank pain.

2.  Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder due to general medical condition.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975 and from August 1987 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied increased disability ratings for the Veteran's service-connected cervical spine disability and psychiatric disorder, as well as entitlement to TDIU.  

In January 2004, May 2008, March 2009 and March 2012 the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue regarding the Veteran's diagnosed service-connected psychiatric disorder has been recharacterized to comport with the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

After repeatedly expressing his discontent with his prior representation, in August 2013, the Veteran submitted a signed VA Form 21-22, appointing a new representative as reflected on the title page.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's cervical spine disability is manifested by subjective complaints of constant severe neck pain, and chronic stiffness and headaches, and objective evidence of tenderness to palpation in the paraspinal muscles and also muscle spasm in the upper trapezius and scapular region on one occasion, with severe limitation of cervical flexion.  

2.  There is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least 6 weeks at any time since September 23, 2002.  

3.  Since September 26, 2003, measured cervical flexion has been to no less than 30 degrees, extension to no less than 20 degrees, bilateral lateral flexion to no less than 20 degrees and bilateral lateral rotation to no less than 30 degrees due to pain; there is no evidence of additional functional limitation of motion or impairment due to pain, weakness, or incoordination.  

4.  During the pendency of his appeal, the service-connected psychiatric disorder did not cause occupational and social impairment, with reduced reliability and productivity; there was no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks occurring more than once a week, difficulty understanding complex commands, impaired short-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty establishing and maintaining effective work and social relationships attributed to his service-connected mood disorder.  

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of myofascial pain syndrome of the cervical spine; DDD, postoperative discectomy and fusion at C5-6, with left arm tingling, headaches and left flank pain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).  

2.  The criteria for a disability rating in excess of 30 percent for a psychiatric disorder due to general medical condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9432 (2013).  

3.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter sent in November 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  A subsequent March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Available evidence from the Social Security Administration (SSA) is also of record.  Pursuant to the March 2009 Board remand, VA requested additional records from SSA.  A June 2009 VA memorandum shows VA's efforts to obtain the records and their unavailability.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in February 2000, February 2001 and September 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are adequate as they are predicated on review of the claim file and examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical Spine Disability

Service connection for residuals of myofascial pain syndrome of the cervical spine was granted in an April 1991 rating decision, and a 10 percent initial disability rating was assigned effective October 1990.  Subsequently, the rating was increased to twenty percent with the same effective date.  The rating was then further increased to 40 percent, effective May 1999.


During the course of this appeal, the criteria for rating intervertebral disc syndrome and cervical spine disabilities were amended effective September 23, 2002, and September 26, 2003, respectively.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4); 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. pt. 4).  The amendments effectuated September 26, 2003, renumber the diagnostic codes and create the General Rating Formula for Diseases and Injuries of the Spine.  As such, the Veteran's claim must be considered under the prior and current sets of criteria.  

Where a law or regulation changes during the pendency of a claim for a higher rating, the Board must apply both the former and the revised versions of the regulation for the period prior to and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO addressed the prior rating criteria and the new amendments in its March 2013 supplemental statement of the case.  

The Veteran's cervical spine disability is currently rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the prior rating criteria for intervertebral disc syndrome.  

Under the regulations applicable prior to September 23, 2002, a 40 percent rating was assigned for severe intervertebral disc syndrome, with recurring attacks, with intermittent relief.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293.  

Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining separate evaluations for chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months intervertebral disc syndrome warrants a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months, warrant a 60 percent rating.  Id.  

Under the previous version of the rating criteria, Diagnostic Code 5290 provided a maximum 30 percent rating for severe limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5290 (2002).  Under the previous Diagnostic Code 5287, a 40 percent rating was warranted for favorable ankylosis of the cervical spine and a 60 percent rating was warranted for unfavorable ankylosis of the cervical spine.  Residuals of a vertebral fracture further warranted a 60 percent under previous Diagnostic Code 5285 when there was no cord involvement and abnormal mobility that required a neck brace.  38 C.F.R. § 4.71a (2002).  In other cases the disability was rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

Under the revised General Rating Formula, a maximum 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Note 2 to the General Rating Formula specifies that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees; and, that the normal combined range of motion of the cervical spine is 340 degrees.  Note 5 indicates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following; difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respirations; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

38 C.F.R. § 4.124a, Diagnostic Code 8511 provides for evaluation of paralysis of the middle radicular group, of which C7 nerve roots are a part.  Diagnostic Code 8511 addresses the middle radicular group pertaining to movement of the arms, elbows, and wrists.  Incomplete paralysis is rated 20 percent when mild; 40 or 30 percent for the major or minor side, respectively, when moderate, and 50 or 40 percent for the major or minor side, respectively, when severe.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).  

A February 2000 private treatment record shows that the Veteran had persistent neck pain and numbness in both upper extremities with activity.  There was definite EMG evidence of right C7 radiculopathy.  An MRI showed a bulge at C6-7 that did not touch the cord.  

A February 2000 VA examination report shows the Veteran complained of constant cervical spine pain, which he described as nagging on a daily basis.  He stated that the pain flared 3 to 4 times a week.  During the flares, he experienced increased stiffness and increased pain that he described as debilitating and that sometimes caused nausea.  He also complained of associated headaches approximately 3 times a week, lasting from 30 minutes to an hour, but could be prolonged, lasting from 4 to 6 hours.  He described the headaches as severe, with some photophobia.  The Veteran reported that he had missed work on 2 occasions that year due to his cervical spine disability.  

Neurological evaluation at the time revealed no decreased sensation to vibration, light touch, position or temperature.  There was no evidence of numbness, or of muscle weakness or atrophy in the upper extremities.  Physical evaluation revealed cervical flexion to 45 degrees, extension to 30 degrees right rotation to 30 degrees, left rotation to 45 degrees.  He complained of shooting pain on right rotation and with bilateral lateral flexion at 20 degrees.  The examiner estimated that the Veteran had 20 degrees of further loss of cervical spine rotation and extension during periods of flares due to his cervical pain.  The diagnosis was cervical neck dysfunction.  

A June 2000 VA treatment record indicates the Veteran had diffuse tenderness in the cervical and scapular areas with decreased range of motion in the cervical spine.  Subsequent VA treatment records note his complaints of severe chronic neck pain.  

A July 2000 private evaluation of the Veteran's cervical spine shows he complained of constant pain throughout the cervical, mid-scapular, low back and coccyx region.  He assessed his pain as 5-6/10 while at rest and increasing to 9/10 with activity.  He also complained of intermittent numbness and tingling in his left upper extremity.  Manual muscle testing revealed trace left triceps weakness at 4+/5 and sensation to pin prick was hypersensitive in the entire left upper extremity.  Cervical range of motion was assessed as 3/4 of full in all directions.  

An August 2000 private PT initial evaluation shows the Veteran's cervical spine flexion was to 12 degrees, extension to 16 degrees, right lateral flexion to 18 degrees, left lateral flexion to 20 degrees, right lateral rotation to 48 degrees and left lateral rotation to 52 degrees.  There was palpable muscle spasm in the upper trapezius and in the scapular region.  The Veteran was extremely guarded to any soft tissue palpation in the cervical region.  Sensation was normal in both upper extremities.  He was discharged from PT one month later with his pain unchanged.  

In a September 2000 letter, the Veteran's private physician indicates that, at his last evaluation of the Veteran in February 2000, there was clinical and EMG evidence of C7 nerve root involvement because of the progression of the Veteran's DDD at the level below his January 1999 fusion.  The examiner recommended further surgery, but the Veteran could not pursue further surgery at the time.  The examiner opined that the Veteran's symptoms remained persistent and severe and he did not expect any further improvement at the time.  He further opined that the Veteran should be awarded the maximum disability permissible because of the nerve root involvement at both C6 and C7 with pain and muscle weakness in his dominant upper extremity.  

A January 2001 VA mental health treatment record notes that the Veteran had recently lost his job and the examiner opined that it was doubtful that the Veteran would again be employable, in part, because of his severe pain and need to be on narcotic painkillers.  

During his February 2001 VA orthopedic examination, the Veteran complained of chronic posterior neck pain with occasional right upper back pain.  The examiner noted that the Veteran had been on narcotic therapy since September 2000.  He was currently taking oxycodone on a daily basis.  He described his cervical pain as 7/10 on a daily basis.  He could walk functionally without much difficulty and could sit for 20 minutes, limited by neck pain.  He could also lift 20 pounds and could work overhead for short periods of time.  He experienced frequent shaking that he attributed to the medications he was taking.  He also had a loss of his fine motor skills and occasionally had intermittent and transient numbness in his left index finger.  

Physical examination revealed marked decreased cervical spine range of motion.  Cervical flexion was to 20 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees and bilateral rotation to 25 degrees.  All range of motion testing was accomplished with pain and stiffness in the posterior neck.  There was no palpable spasm.  The Veteran did not exhibit pain, fatigue, weakness or incoordination on repeat testing of the cervical spine.  The examiner opined that the Veteran was capable of performing sedentary work to some degree, noting that he was able to walk for a mile, and could comfortably sit for 20-30 minutes.  The examiner also noted that his lifting was limited to less than 20 pounds and occasionally to less than 10 pounds and that he would have difficulty with fine manipulative skills such as typing or writing.  

Subsequent VA treatment records show the Veteran was fitted for a soft collar in July 2001 and that his pain medications were increased in September 2001 due to the increased intensity of his pain.  A June 2002 treatment record indicates that a cervical spine deformity led to forward angulation of his head.  A September 2002 treatment record indicates that the Veteran's cervical spine pain had actually improved after a recent car accident.  October 2002 and November 2002 discharge summaries show the Veteran tolerated the discontinuation of narcotic pain medications during his hospitalization.  A December 2002 treatment record notes, that, while the Veteran was unable to work in any sort of strenuous situation, he would be employable in a position that accommodated his chronic back pain.  

A January 2004 VA EMG report shows evidence of mild to moderate, sensory, axonal, demyelinating peripheral neuropathy.  It was noted that the Veteran used Lithium and that there was no evidence of right or left cervical radiculopathy, carpal tunnel syndrome or ulnar neuropathy.  A March 2004 VA mental health record notes that the neurology clinic felt that the Veteran's left arm numbness might be from his use of Lithium rather than cervical spine problems and prior fusion.  

After the Veteran's incarceration, private treatment records in February 2005 show that his cervical spine was nontender to palpation, and there were no bony deformities.  There was limited range of motion with lateral rotation although there was no limitation noted with flexion and extension.  

An April 2006 record indicates that the Veteran had work restrictions secondary to low back pain and angina, but does not indicate any restriction secondary to his cervical spine disability.  

An April 2007 record shows the Veteran complained of numbness and tingling in the fingertips for the past year.  Objectively, there was limited range of motion in the neck due to pain and stiffness.  The cervical spine was tender to palpation.  Sensation in fingertips was decreased with filament but the Veteran was able to feel this in all digits of the fingers.  The diagnoses included a history of cervical fusion and polydipsia, tingling in the fingertips. 

 A June 2007 record shows the Veteran's history, including progressive pain in the left arm and weakness, as well as complaints of numbness in the fingertips of the left hand.  Objectively, he was observed to rise from a chair in the waiting area without difficulty and ambulate normally.  He was also able to get onto and off of the exam table without difficulty.  

In September 2007 the Veteran complained of neck pain, but physical examination of the musculoskeletal system was within normal limits and he was found to be neither disabled nor impaired.  

A January 2009 treatment record shows the Veteran complained of pain and decreased motion in his neck.  Objectively, cervical spine flexion was to approximately 40 degrees, extension to approximately 15 degrees, bilateral lateral rotation was to approximately 20 degrees.  There was no evidence of spasm.  The assessment was chronic pain syndrome of the cervical and lumbar spine.  An X-ray study of the cervical spine showed evidence of a remote cervical fusion, but no acute abnormalities.  

An April 2011 treatment record shows the Veteran complained of pain in the lower neck.  There was objective evidence of diffuse mild tenderness of the posterior deep neck muscles, with good range of motion of the left shoulder and some mild limitation of the posterior rotation in the right shoulder.  An X-ray study at the time showed a congenital fusion across the C5-6 interspace with associated degenerative changes.  

The Veteran underwent a VA examination in September 2012.  He complained of continuous cervicalgia with pain ranging from 5 to 8/10, well managed with the use of Tylenol.  He also complained of numbness and tingling of the left upper extremity consistent with a C7 nerve root sensory radiculopathy occurring several times a week and nonincapacitating headaches occurring 3 to 4 times a week.  He reported having flares of cervicalgia with pain at 10/10 approximately 2 times a year and lasting 1 to 3 days.  These flares were inacapacitating and were treated by doctor ordered bed rest.  

Physical examination revealed cervical flexion to 45 degrees or greater with pain evident at 30 degrees.  Extension was to 30 degrees with pain evident at 20 degrees.  Bilateral lateral flexion was to 30 degrees with pain evident at 20 degrees.  Bilateral lateral rotation was to 45 degrees with pain evident at 30 degrees.  Range of motion was unchanged with repetitive-use testing and there was no additional limitation of range of motion by such.  There was localized tenderness or pain to palpation, but no evidence of guarding or muscle spasm and no muscle atrophy.  Sensory examination was normal with evidence of mild left upper extremity radiculopathy.  There was no evidence of ankylosis or vertebral fracture.  

The examiner opined that the Veteran's cervical spine condition had improved since the February 2001 examination in terms of employability.  The examiner noted that his ADL's were intact, and that he was under no work accommodations or activity restrictions.  Likewise there was no current impairment of fine motor skills and the Veteran was currently gainfully employed in the prison system performing fine hand motor skilled sedentary employment.  The Veteran stated that he was capable of and wanted to work in low intensity janitorial work when released from prison.  

Although there is evidence of demonstrable muscle spasm in the Veteran's trapezius and scapular regions on one occasion in August 2000, and intermittent evidence of mild cervical radiculopathy to the upper extremities, there is no evidence of pronounced intervertebral disc syndrome at any time during the pendency of the Veteran's claim or of persistent symptoms.  Likewise, there is no evidence of favorable or unfavorable cervical spine ankylosis at any time during the appeal.  Therefore, there is no medical evidence which, under the old regulations would warrant a rating in excess of 40 percent for the Veteran's cervical spine. 

Likewise, the evidence of record does not show that the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks for any 12 month period at any time since September 23, 2002.  Therefore, there is no medical evidence that would warrant a rating in excess of 40 percent under revised Diagnostic Code 5293.  

Even when limited by pain, the evidence of record shows the Veteran's cervical spine limitation of motion since September 26, 2003 would warrant no more than a 20 percent rating under the revised rating criteria.  Although the evidence further shows the Veteran experienced intermittent left upper extremity radiculopathy since September 26, 2003, the evidence does not indicate that the Veteran's left upper extremity radiculopathy has been any more than wholly sensory at any time during the pendency of the appeal and cannot be evaluated as more than mild incomplete paralysis of the middle radicular group of the left upper extremity.  The two separate evaluations for the associated orthopedic and neurologic symptoms associated with the Veteran's cervical spine disability would not provide a disability rating in excess of the currently assigned 40 percent rating.  

A disability rating in excess of 40 percent for the Veteran's cervical spine disability under either the prior or revised regulations have not been met or approximated at any time during the pendency of the appeal.   There is no doubt to be resolved and an increased rating is not warranted.  

The evidence shows that the Veteran's service-connected cervical spine disability results in limitation of motion and incapacitating episodes requiring bed rest; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned scheduler evaluation for the service-connected cervical spine disability is adequate; and referral for consideration of an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Psychiatric Disorder Due to General Medical Condition

Service connection for a mood disorder due to a general medical condition was granted in a June 2000 rating decision, and a 30 percent initial disability rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9432.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A February 2000 VA psychiatric examination shows the Veteran was currently working 15-20 hours a week as a bus driver.  He complained of sleep problems, anger and irritability, conflict with peers at work, decreased self esteem, decreased concentration and memory, panic attacks, sexual dysfunction, feelings of hopelessness and anxiety.  He reported suicidal ideation due to pain with no plans.  

Mental status examination revealed the Veteran's mood to be anxious and depressed.  His affect was blunted and his motor functioning was generally slowed.  The Veteran's thought processes were logical and goal-oriented and his speech was generally articulate.  The examiner opined that it was highly possible that he was experiencing memory problems due to adverse medication side effects and pain.  The diagnosis was mood disorder due to a general medical condition with a history of mixed features, both major depressive and manic-like.  The assigned GAF score was 58.  

An August 2000 letter from the Pueblo School District informs the Veteran that he was placed on administrative leave regarding possible inappropriate behavior.  A September 2000 letter from the school district informs him that his employment was terminated and notes he admitted to writing a passionate letter to a minor aged student.  

VA treatment records from June 2000 to December 2000, show ongoing treatment for diagnosed bipolar affective disorder.  An August 2000 treatment record shows that he was on administrative leave from work for taking children on an "extended" fieldtrip, while a September 2000 record notes that he was terminated because of allegations that he tried to seduce an 11-year old student.  The record further indicates that he concealed this information from his wife until his termination.  Treatment records from September to December 2000 show GAF scores of 48.  

A January 2001 VA treatment record notes that the Veteran had recently been having some auditory-type hallucinations, but that the examiner doubted that they were related to his bipolar disorder and were more likely related to his painkiller medications.  The examiner noted that the Veteran had recently lost his job and stated that it was doubtful whether he would again be employable because of his severe pain and the need to be on narcotic painkillers along with his bipolar disorder which had been difficult to control on a consistent basis.  In a subsequent January 2001 VA treatment record, another examiner opined that the Veteran was considered unemployable secondary to his bipolar disorder alone.  The examiner noted that he had recently been fired from his job due to problems he was having with his bipolar disorder.  Still another January 2001 treatment record shows he complained of frequent mood swings, bouts of severe depression resulting in the need to sleep long periods of time, and anxiety attacks.  

In February 2001, the Veteran underwent VA psychological examination.  He and his wife were interviewed at the time of the examination.  At that time he reported that he was experiencing more pain and was more depressed.  He reported that he lost his job the previous fall and said he had a lot of anger.  His wife noted that he initially told her that he was put on administrative leave because he took students on an "unauthorized" outing and was doing donuts with the bus.  She later discovered that he was terminated from his job for mailing 2 letters to an 11-year old girl that could be interpreted as sexual in nature.  

Examination results revealed the Veteran to be subdued initially and that he did not show much affect.  However, he later became more engaged, relaxed and with good affect and animated speech.  There were no signs of any cognitive defects and he appeared to function within normal limits.  There was no history of delusions or hallucinations, except once as a likely reaction to medications.  He also reportedly entertained suicidal thoughts once when he felt he had ruined his marriage.  The diagnoses were mood disorder not otherwise specified and personality disorder not otherwise specified.  

The examiner noted that the Veteran had been diagnosed with a personality disorder since 1990 and opined that his personality disorder played a major role in his lifestyle with his wife, employers and practitioners.  The examiner opined that the two incidents that occurred while he was a bus driver were more plausibly results of his personality disorder rather than his bipolar disorder.  The examiner noted that the Veteran's history and complaints appeared to be motivated by secondary gain and opined that the primary source of his impairment appeared to be his personality disorder.  The examiner assessed a GAF score for the Veteran's mood disorder alone as 60, with an overall GAF score of 50.  

A March 2001 VA treatment record shows the Veteran looked very depressed and complained of trouble with racing thoughts and sleeping at night.  Another indicates that he complained of increased pain and that his wife was concerned that he had been overly sedated.  

A March 2001 letter from the Veteran's treating VA family nurse practitioner and signed by his treating VA psychiatrist, indicates that the Veteran had applied for unemployability due to his service-connected back pain and bipolar affective disorder and that his bipolar disorder had affected his ability to maintain employment.  The letter indicates that he was placed on administrative leave for taking students on an unauthorized fieldtrip which was evidence of impulsiveness typically seen in people with bipolar disorder.  She contends that he was then terminated because of further inappropriate behavior with a young girl.  He wrote her a letter that was viewed as harassing her.  The nurse practitioner states that she read the letter and that it was clear from it that the Veteran was having significant difficulty connecting and completing a normal thought process.  She believed there was nothing sexual in the letter.  She believed that the Veteran's pain threshold had increased and that his concentration and ability to function in employment was also effected by his bipolar disorder and that there had been some difficulty getting his affective disorder controlled with use of medications.  

VA treatment records dating from May 2001 to September 2002, show the Veteran continued to complain of extreme anxiety.  A May 2001 record indicates that he reported what he thought was a hallucination.  A November 2001 record shows a diagnosis of bipolar affective disorder with a GAF score of 48.  A January 2002 record notes that the Veteran had some psychotic-like experiences which sounded like a toxic psychosis episode.  He reported that he was still having problems with insomnia.  In March 2002, he reported having anxiety attacks several times a day.  A July 2002 treatment records shows a GAF of 48 for diagnosed bipolar disorder.  

October 2002 and November 2002 VA discharge summaries and treatment records show the Veteran was initially hospitalized in October 2002 for stabilization on medications for a manic episode but left against medical advice.  His GAF score on admission was 30 and was 40 at the time of discharge.  The diagnosis was Axis I bipolar mood disorder and a deferred Axis II diagnosis.  He was readmitted again in November 2002 for increased irritability and manic-like symptoms.  A psychiatrist's note indicates that the Veteran's bipolar like condition might be as much an Axis 2 issue as anything.  The November 2002 discharge summary shows that the Veteran was alert, oriented to person, place, and time.  His behavior was cooperative, friendly with some psychomotor agitation.  His mood was depressed, his affect sad and constricted.  His speech was normal in volume, rate and rhythm and productive without pressure.  He denied any auditory, visual, olfactory or tactile hallucinations.  Thought processes were linear and goal directed.  He denied any obsessions, delusions or paranoia, as well as any suicidal or homicidal ideation.  The Axis I diagnosis was bipolar mood disorder with depressive episode and a deferred diagnosis for Axis II.  His GAF score at admission was 30 and it was 50 at discharge.  

A November 2002 letter from the Veteran's treating VA family nurse practitioner and also signed by his VA psychiatrist, indicates that he was currently hospitalized for exacerbation of his bipolar mood disorder and chronic back and neck pain, and that his condition was considered to be very severe with a GAF score of 30.  She indicates that the Veteran had severe problems coping with activities of daily living.  He spent many hours in bed with depression or did things during increased mania that resulted in total dysfunction in his home.  She notes that he had recently broken a coffee cup in frustration with his kids and lost his job driving a bus when he took a busload of kids on an unauthorized "outing."  She opines that he would not be able to maintain employment over long periods due to his mood disorder.  She also opines that his chronic pain problems also significantly affected his ability to maintain work and it was difficult to differentiate between his pain and mood disorder.  She concludes that both she and his treating VA psychiatrist did not feel that the Veteran would ever be able to seek full or part-time employment.  

VA treatment records dated in December 2002, show the Veteran complained of being very depressed and having frequent crying spells in December 2002.  His GAF score was 48.   

VA treatment records dating from July 2003 to August 2004, show ongoing treatment for diagnosed bipolar disorder.  A July 2003 treatment record indicates that he was suicidal and depressed.  An August 2003 VA treatment record shows the Veteran was wanted by police for questioning regarding allegations that he sexually molested a 12-year old girl.  When his wife informed him that he was wanted for questioning, he became acutely agitated and threatened suicide.  A September 2003 record shows he reported not being able to sleep well, having less appetite, and a low energy level.  His grooming was somewhat unkempt.  He denied auditory or visual hallucinations, as well as suicidal or homicidal ideation.  The diagnosis was bipolar, moderate, chronic.  Another September 2003 treatment record shows a GAF of 45 for assessed bipolar affective disorder.  A November 2003 record shows the Veteran complained of being easily agitated and angered.  He reported he was worried about his legal situation and his physical problems.  He reported an increase in his pain and that he wasn't sleeping well as a result.  He had low energy levels.  He denied thoughts of self harm or harm toward others.  He was not responding to any visual or auditory hallucinations.  The assessment was bipolar illness moderate, severe, chronic.  Subsequent treatment records show assessments of either moderate or moderate severe chronic bipolar disorder.  

The Veteran was convicted of two counts of sexual assault of a minor child and incarcerated in December 2004.  

Treatment records from the CMC medical office, dating from October 2005 to May 2012, show ongoing treatment for his diagnosed bipolar disorder, as well as for diagnosed major depressive disorder, posttraumatic stress disorder (PTSD), psychosis, and antisocial personality disorder.  

The evidence shows that he was depressed about his recent divorce in October 2005 and had a flat affect during the interview with poor long term memory, and slowed speech.  A September 2006 treatment record indicates that the examiner found the Veteran's bipolar diagnosis to be very questionable.  The Veteran was sedate, cooperative and with good eye contact.  His affect was slightly restricted, but grossly euthymic.  His speech was within normal limits, his thought processes organized and goal directed with no paranoia.  He denied any suicidal or homicidal ideation, as well as any auditory or visual hallucinations.  He had fair insight and judgment.  

A November 2006 treatment record shows he had been refusing psychiatric medications since September 2006.  A February 2007 psychological evaluation shows the Veteran had major depression episodes as an adult and that he had never had manic or hypomanic episodes because they never lasted more than two days.  The examiner noted that he had one hallucination in the past and had attempted suicide on one occasion in August 2004 when he overdosed on 163 Lithium pills.  The examiner found that the Veteran did not meet the criteria for bipolar disorder and diagnosed recurrent major depressive disorder in remission, sexual abuse of a child and obsessive compulsive personality disorder.  A September 2007 treatment record shows that the Veteran had been off of medications for 7 months.  The examiner noted that the Veteran had no history of mania and expressed vague feelings of being angry about his incarceration.  The examiner did not find that his symptoms required medication.  

An August 2008 treatment record notes that the Veteran's bipolar diagnosis had been questioned for years and that he appeared to be stable without medication.  

In June 2009 the Veteran reported having heard voices 3 or 4 times since he started group therapy and sleep problems.  He denied suicidal or homicidal ideation and appeared to be stable at that time.  In July 2009, the Veteran reported having had 4 altercations and had been up and down cycling and wanted to be stable when he returned to court.  At the time he was working full time in prison and had a lot of activities.  He reported poor sleep.  Examination revealed the Veteran to be mildly agitated and talking non-stop.  His speech was a bit pressured.  His mood was slightly expansive.  He was alert, oriented and logical.  He denied any suicidal or homicidal ideation, auditory or visual hallucinations.  The diagnosis was bipolar disorder not otherwise specified, possible bipolar I, hypomanic.  A December 2009 treatment record notes assessments of bipolar disorder and antisocial personality disorder.  A June 2010 treatment record indicates that his psychiatric medications were increased.   

A January 2011 treatment record shows the Veteran reported having some confusion, racing thoughts and problems with communication.  He reported depression of 4 to 5 weeks' duration.  He denied any suicidal or homicidal ideation.  Examination revealed some confusion in his mood, and a congruent, flat affect.  His speech was normal in rate and rhythm and linear.  His thoughts were organized, logical and sequential.  There was no evidence of paranoia.  His content and perceptions were intact.  There was no evidence of primary psychotic symptoms or delusions.  The assessment was dissociative disorder and anxiety.  

Subsequent treatment records show the Veteran continued to seek treatment for variously diagnosed psychiatric symptoms and was frequently shown to have flat affect and a depressed or restricted mood.  

In September 2012, the Veteran underwent VA psychological examination.  The examiner reviewed the Veteran's claim file.  The examiner noted that the Veteran was treated at VA until his incarceration in 2004 and that he had two hospitalizations related to the stress of his having been investigated for sexual abuse of a child.  His depressive symptoms appeared to be both longstanding and situationally induced, with the most recent exacerbation in January 2012 when the Veteran's parole was denied.  He reported that he was removed from sexual abuse treatment in early 2012 because of his failure to comply with the treatment regimen.  He also reported that he lost his job as a bus driver because he took students on an unauthorized bus trip, although the evidence shows he was dismissed because of inappropriately writing letters that had sexual connotations to a child.  He reported one suicide attempt at the time of his trial.  He denied that he had ever had a manic swing although there are records indicating manic-like behavior.  Since 2011, his primary diagnosis had been of a depressive nature and a personality disorder.

Examination revealed no impairment in thought processes or communication.  There were no delusions or hallucinations.  The Veteran's eye contact was good and his behavior appropriate.  There were no current suicidal or homicidal thoughts, ideation, plans or intent, but he did have passive periods of suicidal ideation.  He had the ability to maintain personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  There was no evidence of memory loss or impairment.  There was a history of some obsessive and ritualistic types of behavior but insufficient to diagnose a personality disorder.  Rate and flow of speech was within normal limits and logical.  There was no history of panic attacks.  He did not report sleep impairment at the time.  The diagnoses included mood disorder not otherwise specified, pedophilia nonexclusive type and personality disorder not otherwise specified.  

The examiner noted that the Veteran's mood disorder was service-connected, while his diagnosed pedophilia and personality disorder were unrelated to his service.  The examiner observed that the Veteran continued to have some depressive symptoms related to his physical pain, but that he also had depressive symptoms in response to his behavior causing him troublesome situations.  The examiner opined that these reactive depressions were more likely a part of the Veteran's personality disorder.  

The examiner further opined that, to a reasonable degree of psychological certainty, all 3 diagnoses apply with the majority of the Veteran's disability being due to his personality disorder and pedophilia, but a portion also due to his service-connected mood disorder.  A GAF score of 52 was assessed for all the Veteran's Axis I and II diagnoses, indicative of moderate difficulty in social and occupational functioning.  The examiner further opined that,  for the Veteran's service-connected mood disorder alone, there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks(although generally functioning satisfactorily with routine behavior, self-care and conversation normal) due to such symptoms as depressed mood.  

The Board finds the February 2001 and September 2012 VA opinions highly probative and persuasive, as they were both based on a longitudinal review of all the evidence of record, including the Veteran's self-described history and include discussions of all relevant facts.  The examiners offered rationale and plausible explanations for their conclusions that the primary source for the Veteran's impairment is a result of his personality disorder and/or later diagnosed pedophilia, and not his service-connected mood disorder secondary to his general medical condition.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

Although the Veteran's treating VA family nurse practitioner and psychologist have maintained that his diagnosed bipolar disorder has rendered him unable to maintain employment, their opinions were based largely on the Veteran's statement that he was terminated from his job driving a bus because he took students on an unauthorized outing.  Other treatment records have indicated that the Veteran told his wife that he was on administrative leave for this reason and that she later learned that it was because he had sent inappropriate letters to a minor child.  Further, the September 2000 letter terminating the Veteran indicates that he acknowledged he wrote a passionate letter to the child.  Therefore, to the extent that their opinions relied on this significant, false, factual premise, they are inaccurate and of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Their findings and opinions are far outweighed by the more probative medical findings and opinions of the February 2001 and September 2012 VA psychologists, who based their opinions on a review of the claim file, as well as their examinations of the Veteran.  There is no evidence that the nurse practitioner or treating psychologist reviewed the claim file or were, in any meaningful way, aware of the Veteran's history of manipulation and deception.  

The February 2001 and September 2012 VA examiners' opinions were also supported with detailed clinical rationale, whereas the nurse practitioner and treating psychologist's findings and opinions were not.  For these reasons, the February 2001 and September 2012 VA examiners' opinions are far more probative and persuasive.  

Although the Veteran and his ex-wife are competent to report on their personal knowledge of his symptoms, they are not competent to provide a probative opinion on their severity in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess, despite their background as nurses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the February 2001 and September 2012 VA examiners took into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluations in determining the overall severity attributed to his service-connected mood disorder.  

The Board specifically finds the Veteran's reported statements regarding his psychiatric symptomatology not credible, due to inconsistency with medical findings and his own statements.  The Veteran has repeatedly told examiners, as recently as the September 2012 examination, that he was fired from his job driving a bus because of an impulsive decision to take children on an unauthorized fieldtrip, rather than his documented admission to sending inappropriate letters of a sexual connotation to a child.  Moreover, the February 2001 VA examiner noted that his history of his symptoms and complaints appeared to be motivated by secondary gain.  

Both the 2001 and 2012 VA examiners were able to differentiate the Veteran's service-connected mood disorder's symptoms from those of his nonservice-connected personality disorder and pedophilia and assess the level of his impairment due solely to his service-connected disability.  The February 2001 examiner opined that the primary source of the Veteran's impairment appeared to be his personality disorder and assigned a GAF score of 60 for his mood disorder alone, indicating moderate symptoms.  Likewise, the September 2012 examiner opined that a portion of the Veteran's depressive symptoms were related to his physical pain and found that his service-connected mood disorder alone caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care and conversation normal) due to such symptoms as depressed mood.  

The probative evidence of record fails to show circumlocutory or stereotyped speech, panic attacks, impaired abstract thinking or judgment, or difficulty understanding complex commands attributed to the Veteran's service-connected psychiatric disorder.  The criteria for a disability rating in excess of 30 percent have not been met or approximated at any time during the pendency of the appeal.  There is no doubt to be resolved and an increased rating is not warranted.  

The evidence shows that the Veteran's service-connected psychiatric disorder due to general medical condition results in depression and moderate impairment; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation for the service connected psychiatric disorder is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

TDIU

The Veteran contends that he is entitled to TDIU benefits.  

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran's October 2000 VA Form 21-8940 shows that he last worked as a bus driver in May 2000 and that he had 5 years of college education.  

Prior to September 13, 2012, the Veteran's service-connected disabilities were a cervical disability, rated at 40 percent; a mood disorder, rated at 30 percent; and residuals of a right lower zone coin lesion, rated at 0 percent; for a combined rating of 60 percent.  

Prior to September 13, 2012, the Veteran does not meet the schedular criteria because he does not have a combined rating of 70 percent or more.  However, a TDIU can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Since September 13, 2012, service has been granted for radiculopathy of the left upper extremity, rated at 20 percent, and his combined rating is 70 percent.  From this point forward he meets the threshold schedular requirements for an award of TDIU.   

Although VA treating physicians have indicated that the Veteran is unemployable, either solely due to his cervical spine disability, solely as a result of his service-connected psychiatric disorder, or some combination of the two, the most probative evidence of record necessitates a conclusion that he is not unemployable.

The February 2001 and September 2012 VA examiners opinions that the Veteran is capable of performing at least sedentary work is probative and persuasive; based on a comprehensive review of the evidence of record with cogent rationales for their conclusions.  Moreover, at the time of the Veteran's September 2012 VA orthopedic and psychiatric examinations, the orthopedic examiner noted that the Veteran was currently gainfully employed in a sedentary job at the prison in which he was incarcerated.  Likewise, the September 2012 VA psychological examiner determined that the Veteran's psychiatric disorder no more than moderately impaired his ability to work.  

A February 2003 SSA decision determined that the Veteran was unable to work since May 2000, in part due to his DDD of the cervical spine and a psychiatric disorder.  That determination, however, also included nonservice-connected disabilities of lumbar spine DDD, severe osteoporosis of the right hand and a seizure disorder, none of which are service-connected and may not be considered in a TDIU claim.  

The probative evidence clearly demonstrates that the Veteran's service-connected disabilities have not precluded all forms of substantially gainful employment at any time during the pendency of the appeal.  Indeed, the evidence of record indicates that he was gainfully employed during his September 2012 VA examinations.  

The preponderance of the evidence is against a TDIU; there is no doubt to be resolved; entitlement to a TDIU, including referral for extraschedular consideration, is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of myofascial pain syndrome of the cervical spine; DDD, postoperative discectomy and fusion at C5-6, with left arm tingling, headaches and left flank pain, is denied.

Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder, due to general medical condition, is denied.  

Entitlement to TDIU is denied.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


